United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, RUGBY STATION,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-18
Issued: April 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 28, 2011 appellant filed a timely appeal of the April 8, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), denying her request for
reconsideration.1 Because more than 180 days elapsed from the most recent merit decision dated
June 4, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on April 8, 2011, the 180-day computation begins April 9, 2011. Since using October 14, 2011, the date
the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark
is considered the date of filing. The date of the U.S. Postal Service postmark is September 28, 2011, which renders
the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that a medical report from an attending physician is
sufficient to establish that she has continuing residuals of her accepted employment injuries.
FACTUAL HISTORY
OWCP accepted that on December 3, 1998 appellant, then a 26-year-old letter carrier,
sustained a left knee and lumbosacral sprain when she tripped on stairs at work. She stopped
work on the date of injury and returned to limited-duty work on December 21, 1998. Appellant
stopped work on January 15, 1999 and returned to limited-duty work on January 26, 1999. On
September 18, 2004 she stopped work and filed a recurrence of disability claim as she was
advised by management that work was no longer available. OWCP paid appellant appropriate
wage-loss compensation for total disability.
In a September 22, 2008 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective September 28, 2008. It found that an April 2, 2008 medical report
of Dr. Michael P. Rafiy, a Board-certified orthopedic surgeon and OWCP referral physician,
represented the weight of the medical evidence and established that she no longer had any
residuals or disability causally related to her accepted December 3, 1998 employment injuries.
In a January 5, 2009 report, Dr. Pran N. Sood, an attending Board-certified orthopedic
surgeon, obtained a history of the December 3, 1998 employment injuries and appellant’s
medical treatment and social background. He listed findings on physical and x-ray examination
of the neck, lower back and left hand, hip and leg. Dr. Sood advised that appellant had low back
pain with left lower extremity radiculopathy, coccyalgia of the left hip, rule out sacroiliac joint
pathology, chronic cervical pain with cervical spondylosis and left upper extremity radiculopathy
rule out left carpal tunnel and headache that was “most likely” secondary to her cervical
problem. He stated that he did not have a diagnosis at that point and recommended additional
diagnostic testing of the cervical and lumbosacral spines, and left hip and upper extremity.
In a January 29, 2009 report, Dr. Sood reviewed notes given to him by appellant, which
revealed diagnoses of chronic lumbosacral and left hip strain and left wrist and neck sprain. He
stated that the sprain was the reason for her symptoms for almost seven to eight years and
intermittent disability for work. Dr. Sood further stated that the diagnosed conditions were not
sufficient for him to make recommendations for appellant’s work and future treatment and
disability. He noted that x-rays of the cervical spine performed on the date of his examination
were consistent with mild cervical spondylosis. X-rays of the lumbosacral spine were normal.
Dr. Sood recommended additional diagnostic testing to establish a diagnosis for appellant’s
injuries, the cause of the diagnosis and her work capacity.
By decision dated May 1, 2009, an OWCP hearing representative affirmed the
September 22, 2008 termination decision. The hearing representative found that the medical

2

evidence subsequently submitted by appellant was not sufficient to overcome the weight
accorded to Dr. Rafiy’s medical report.
In a June 4, 2010 decision, OWCP reviewed the merits of appellant’s claim and denied
her April 26, 2010 request for modification of the termination.
By letter dated March 22, 2011, appellant requested reconsideration.
In an October 14, 2010 report, Dr. Sood listed a history of the December 3, 1998
employment injuries and appellant’s medical treatment. He advised that x-ray examinations of
the low back, hips and knee demonstrated no fracture or dislocation. Appellant had coccyalgia
of the left hip. X-rays of the cervical spine were consistent with moderate spondylosis and
altered C curve and showed moderate arthrosis. A 2009 magnetic resonance imaging scan was
consistent with positive tenderness in the midline posteriorly and paralumbar disc disease with
annular bulge foraminal stenosis at L3-L4. An electromyogram suggested L4 radiculopathy/
myelopathy secondary to the above findings. Dr. Sood advised that his objective findings
continued to show that appellant had decreased range of motion of the spine, guarded movement,
a painful gait, limited ability to squat, sit and bend and decreased internal rotation of the hip by
10 degrees. The left suprascapular and supraclavicular regions were positive for tenderness.
Dr. Sood opined that appellant’s original and present symptoms were secondary to the 1998
employment injuries. Appellant’s impairment was permanent and she could only perform
modified light-duty work with limitations. Dr. Sood addressed her treatment plan which
included rehabilitation, epidural injections for the lower back and appropriate bracing. There
was no plan to perform surgery. In an October 14, 2011 work capacity evaluation, Dr. Sood
reiterated appellant’s physical limitations for an eight-hour workday.
In an April 8, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that the medical evidence was insufficient to warrant further merit review of her claim.
It determined that Dr. Sood’s opinion that her unresolved pain resulting from the accepted
employment injury was cumulative and repetitious of his prior reports.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

3

of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
In the most recent merit decision dated June 4, 2010, OWCP denied modification of the
termination of appellant’s wage-loss compensation and medical benefits on the grounds that she
no longer had any residuals or disability causally related to her accepted December 3, 1998
employment-related injuries. On March 22, 2011 appellant requested reconsideration and
submitted medical evidence. In an April 8, 2011 decision, OWCP denied her request for
reconsideration without a merit review of her claim, finding that the medical evidence submitted
was cumulative and repetitive of evidence previously considered in its prior decisions and not
relevant.
Dr. Sood’s October 14, 2011 report listed objective test results which revealed coccyalgia
of the left hip, moderate spondylosis and altered C curve and moderate arthrosis of the cervical
spine, tenderness in the midline posteriorly and paralumbar disc disease with annular bulge
foraminal stenosis at L3-L4 and L4 radiculopathy/myelopathy. He advised that these findings
continued to show that appellant had decreased range of motion of the spine, guarded movement,
painful gait, limited ability to squat, sit and bend, decreased internal rotation of the hip by 10
degrees and tenderness in the left suprascapular and supraclavicular regions. Dr. Sood opined
that her symptoms were secondary to the December 3, 1998 employment injuries, that the
impairment was permanent and that she was only capable of performing modified light-duty
work with restrictions. Although this evidence reiterated his prior findings that appellant had
continuing lumbosacral, left hip and cervical problems, Dr. Sood offered a new opinion finding
that these problems were directly related to the accepted employment-related injuries. The
medical evidence provided medical rationale in support of his opinion addressing the relevant
issue of whether OWCP properly terminated appellant’s compensation on the grounds that she
no longer had any residuals causally related to her employment-related left knee and lumbosacral
conditions. The Board finds that Dr. Sood’s October 14, 2010 report constituted relevant and
pertinent new evidence not previously considered.6 Therefore, OWCP improperly refused to
reopen appellant’s case for further review of the merits.
To obtain merit review, appellant is not required to submit evidence sufficient to establish
her claim. She need only provide evidence that is relevant and pertinent new and not previously
considered by OWCP.7 Dr. Sood’s report meets these requirements. The case will, therefore, be
remanded for consideration of this physician’s report, together with the previously submitted
evidence of record and a decision on the merits of appellant’s claim.

5

Id. at § 10.607(a).

6

Id. at § 10.606(b)(2).

7

Billy B. Scoles, 57 ECAB 258 (2005).

4

CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s claim for further
review of the merits under 5 U.S.C. § 8128(a) in its April 8, 2011 decision.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: April 24, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

